      Case 6:19-cv-00270-ADA-JCM Document 22 Filed 05/18/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 CROSS THE ROAD ELECTRONICS, INC.

                Plaintiff,

 v.                                                   CA No. 6:19-cv-00270-ADA-JCM

 DIGILENT, INC.,

                Defendant.


         DEFENDANT DILIGENT, INC.’S UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S AMENDED COMPLAINT

       Defendant Digilent, Inc. (“Digilent”) files this unopposed motion for a fourteen (14) day

extension of time to answer or otherwise respond to Plaintiff Cross The Road Electronics Inc.’s

(“Plaintiff”) First Amended Complaint (ECF No. 7).

       Plaintiff filed its First Amended Complaint on August 14, 2019 (ECF No. 7) and served

that pleading on Defendant on August 15, 2019. In light of prior extensions, Digilent’s current

deadline to respond is May 15, 2020. The parties exchanged a draft settlement agreement and are

currently negotiating a settlement amount and attempting resolve any other issues regarding that

agreement. The additional extension of the deadline to respond to the First Amended Complaint

is sought so that the parties can confer further regarding settlement without incurring unnecessary

expenses prosecuting this case.

       Digilent conferred with Plaintiff to request this 14-day extension of time to answer or

otherwise respond to the First Amended Complaint, and Plaintiff confirmed that it does not oppose

the requested extension.
      Case 6:19-cv-00270-ADA-JCM Document 22 Filed 05/18/20 Page 2 of 2




       Digilent therefore respectfully requests an extension of time up to and including May 29,

2020 to answer or otherwise respond to the First Amended Complaint. Accordingly, Digilent

respectfully requests that the Court issue the proposed order filed herewith extending Digilent’s

time to answer or otherwise respond to Plaintiff’s First Amended Complaint to May 29, 2020.



Dated: May 18, 2020                                   Respectfully submitted,


                                                    By: /s/ Chris P. Perque
                                                      Chris P. Perque
                                                      ATTORNEY IN CHARGE
                                                      Texas Bar No. 24005828
                                                      FisherBroyles, LLP
                                                      2925 Richmond Ave., Suite 1200
                                                      Houston, Texas, 77098
                                                      Phone: (832) 604-4417
                                                      Facsimile: (832) 377-5929
                                                      E-mail: chris.perque@arlaw.com

                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on the

above date.


                                                    /s/ Chris P. Perque
                                                    Chris P. Perque




                                                2
